Daniels, J. (concurring).
Without intrenching on the
salutary rule that a purchaser will not be required to accept a doubtful title, this judgment seems to be right. The authorities were examined in Ottinger v. Strasburger, 33 Hun., 466,* and this rule was considered to sanction an action for specific performance where the leading facts were in principle similar to those appearing here. I agree, therefore, to an affirmance of the judgment.
Macomber, J., concurred.

 Affirmed by the Court of Appeals, June, 1886,. without opinion.